Case 2:12-cr-00224-MRH Document 305 Filed 07/29/20 Page 1of13

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, )

)

)

Vv. )
)  2:12-cr-00224-1

)

CURTIS DELAY BROWN, )

)

Defendant. )

OPINION

Mark R. Hornak, Chief United States District Judge

Before the Court is Defendant Curtis Delay Brown’s Motion to Reduce Sentence Under 18
U.S.C. § 3582(c)(1)(A)(), seeking a sentence reduction to time served based on extraordinary and
compelling circumstances. Because the Court concludes that Mr. Brown’s motion does not present
an extraordinary and compelling reason warranting a sentencing reduction, Mr. Brown’s Motion
to Reduce Sentence (ECF No. 289), is DENIED without prejudice.

I. BACKGROUND

In August 2012, a federal grand jury returned a one-count indictment charging Curtis Delay
Brown with unlawfully possessing a firearm under 18 U.S.C. § 922(g)(1). indictment, ECF No.
19.) Mr. Brown took his case to trial and a jury found him guilty. (ECF No. 97.) After sentencing,
Mr. Brown directly appealed his conviction claiming that the district judge incorrectly admitted
prejudicial prior acts evidence under Federal Rule of Evidence 404(b). During that appeal, the
United States confessed error, leading the Third Circuit to vacate Mr. Brown’s conviction. (ECF
No. 136.) On remand, Mr. Brown again took his case to ajury. On May 20, 2015, as in Mr. Brown’s

first trial, the second jury returned a guilty verdict. (ECF No. 169.) Mr. Brown’s criminal record
Case 2:12-cr-00224-MRH Document 305 Filed 07/29/20 Page 2 of 13

included convictions that made him eligible for an enhanced sentence under the Armed Career
Criminal Act. See 18 U.S.C. § 924(e). As a result, on July 2, 2020, the Court then sentenced Mr.
Brown to 180 months of imprisonment—the mandatory minimum under § 924(e)—followed by
two (2) years of supervised release. (ECF No. 182.) The Third Circuit later affirmed Mr. Brown’s
conviction and sentence. (ECF Nos. 198 and 199.) After his conviction became final, Mr. Brown
timely moved to vacate his conviction under 28 U.S.C. § 2255. (ECF No. 221.) This Court denied
Mr. Brown’s § 2255 motion in March 2020. (ECF Nos. 279 and 280.)

Mr. Brown now moves to reduce his sentence under 18 U.S.C. § 3582(c)(1)(A) due to the
coronavirus pandemic. (ECF No. 289.) The United States filed a response opposing Mr. Brown’s
motion. (ECF No. 294.) Since filing his initial motion, Mr. Brown has filed several notices of
supplemental information, primarily to inform the Court of additional inmates who have tested
positive for COVID-19 at Mr. Brown’s facility. (ECF Nos. 292; 293; 295; 299; 302; and 304.) The
Court held telephonic oral argument on Mr. Brown’s motion. (ECF No. 303.) With that, Mr.
Brown’s motion is ripe for decision.

IL. DISCUSSION

Unless a statute provides specific authorization, “[a] federal court generally may not
modify a term of imprisonment once it has been imposed.” Dillon v. United States, 560 U.S. 817,
819 (2010). The First Step Act’s amendment to 18 U.S.C. § 3582 provides one such authorization.
As amended, § 3582 permits a court to modify a defendant’s term of imprisonment if
“extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)Q).
Section 3582 guides the court’s discretion by requiring the court to consider: (1) whether the
defendant has exhausted the appropriate administrative remedies; (2) the factors set forth in 18

U.S.C. § 3553(a), to the extent they apply; and (3) whether a reduction is consistent with the
Case 2:12-cr-00224-MRH Document 305 Filed 07/29/20 Page 3 of 13

Sentencing Commission’s Policy Statement in § 1B1.13 of the Sentencing Guidelines. Jd.

As the Court will explain, the record does not present any extraordinary and compelling

reasons for the Court to reduce Mr, Brown’s sentence.
A. Administrative Exhaustion

To begin, the Court must determine whether Mr. Brown fulfilled § 3582(c)(1)(A)’s
exhaustion requirement. Before the First Step Act became law, only the Director of the Bureau of
Prisons could move for compassionate release. The First Step Act, however, amended § 3582 to
permit an inmate to file a motion in federal court seeking compassionate release, but only after
fully exhausting “all administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier.” § 3582(c)(1)(A). Put another way, an
inmate must first file a request for compassionate release with the warden of his BOP facility and
then either: (1) fully exhaust BOP’s administrative remedies; or (2) wait thirty (30) days from the
date he filed his initial request with the BOP warden.

Here, Mr. Brown is currently held at the Northeastern Ohio Correctional Center
(“NEOCC”), which is not a BOP facility. So there is no BOP warden at his facility to who Mr.
Brown could submit his sentence reduction request. The United States concedes that Mr. “Brown
does not have access to BOP administrative remedies so that requirement does not apply here.”
(ECF No. 294, at 2.) And Mr. Brown took the precautionary step of submitting his sentencing
reduction request to the BOP’s “Designation, Sentence, Computation and Policy Correspondence
Office” in Texas, as well as a centralized BOP email address. (ECF No. 289, at 11.)

Some courts treat inmates in Mr. Brown’s situation—inmates housed in a non-BOP

facility—as exempt from § 3582’s exhaustion requirement. See, e.g., United States v. Carver, ---
Case 2:12-cr-00224-MRH Document 305 Filed 07/29/20 Page 4 of 13

F. Supp. 3d. ---, 2020 WL 1892340, at *2 (E.D. Wash. Apr. 8, 2020). And in many such instances,
the United States waives the exhaustion issue to proceed to the merits. See, e.g., United States v.
Sanchez, No. 18-cr-833, 2020 WL 2787654, at *3 (S.D.N.Y. May 29, 2020). The latter scenario
happened here, since the United States, noting Mr. Brown’s current non-BOP designation, did not
contest whether he properly exhausted his administrative appeals. Further, the record demonstrates
that Mr. Brown nonetheless did the best he could in the circumstances—making two (2)
submissions to relevant BOP recipients at the BOP’s Inmate Classification Center and to a central
BOP office. There are no further or different “exhaustion” steps that he can take, and all parties
recognize that. So the Court can and will proceed to the merits of Mr. Brown’s motion.
B. “Extraordinary and Compelling” Reasons

The Court’s next step is to determine whether Mr. Brown’s motion presents an
“extraordinary and compelling” reason that warrants release under § 3582(c)(1)(A)(i). While the
relevant portions of the Sentencing Guidelines predate the passage of the applicable provisions of
the First Step Act, and would be advisory in any event, they do provide some benchmarks for the
Court’s consideration. The applicable Policy Statement, found in § 1B1.13 of the Sentencing
Guidelines, identifies two (2) types of medical conditions that can rise to an “extraordinary and
compelling” level. The first are terminal illnesses. The second are non-terminal conditions that
substantially diminish the ability of the defendant to provide self-care within the correctional
environment. In addition, the application notes to § 1B1.13 provide a catchall provision for finding
extraordinary and compelling circumstances based on “other reasons.”

1. Terminal Illnesses
In order for relief to be warranted under the “terminal illness” option, a court must find

that:
Case 2:12-cr-00224-MRH Document 305 Filed 07/29/20 Page 5of 13

the defendant is suffering from a terminal illness (1.e., a serious and

advanced illness with an end of life trajectory). A specific prognosis

of life expectancy (i.e., a probability of death within a specific time

period) is not required. Examples include metastatic solid-tumor

cancer, amyotrophic lateral sclerosis (ALS), end-stage organ

disease, and advanced dementia.
U.S.S.G. § 1B1.13 cmt. n.(1)(A)(i). Here, Mr. Brown has not claimed any terminal illness. So, on
its face, his motion fails to implicate this portion of § 1B1.13.

2. Non-Terminal Illnesses

Mr. Brown points the Court to his longstanding latent Tuberculosis (“TB”) diagnosis. The
Court, however, concludes that Mr. Brown’s latent TB does not at this time present an
extraordinary and compelling reason for release. Under the applicable Policy Statement, a
defendant’s non-terminal medical condition may constitute an extraordinary and compelling
reason if “a defendant is suffering from a serious physical or medical condition ... that
substantially diminishes the ability of the defendant to provide self-care within the environment of
a correctional facility and from which he or she is not expected to recover.” U.S.S.G. § 1B1.13
cmt. n.(1)(A)(ii).

Mr. Brown’s medical records show that his latent TB diagnosis originated in the early
1990s. (ECF No. 290.) During his annual TB screenings at NEOCC, Mr. Brown has remained
asymptomatic for TB. (/d.) And although he has not yet had his 2020 TB screening, nothing in the
record suggests that his asymptomatic TB status has changed in any way. Nor does Mr. Brown’s
motion suggest that his latent TB substantially diminishes his ability to provide self-care within
NEOCC. Thus, Mr. Brown’s latent TB, by itself, does not rise to an extraordinary and compelling
reason for release.

Likewise, considering Mr. Brown’s latent TB in combination with the ongoing COVID-19

pandemic, the Court is unable to find that such combination of concerns warrants release. In United
Case 2:12-cr-00224-MRH Document 305 Filed 07/29/20 Page 6 of 13

States v. Raia, the Third Circuit held that “the mere existence of COVID-19 in society and the
possibility that it may spread to a particular prison alone cannot independently justify
compassionate release... .” 954 F.3d 594, 597 (3d Cir. 2020). In other words, a defendant’s
motion for compassionate release based in part on COVID-19-related concerns must move beyond
“citing to nationwide COVID-19 statistics, asserting generalized statements on conditions of
confinement within the BOP, or making sweeping allegations about a prison’s ability or lack
thereof to contain an outbreak.” United States v. Graham, No. 12-cr-184, 2020 WL 3053106, at
*4 (W.D. La. June 8, 2020).

What’s more, latent TB is not on the Center for Disease Control’s (“CDC”) list of
conditions that put an individual at an increased risk of severe illness from COVID-19. See Ctr.
for Disease Control, People with Certain Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (last updated July 17, 2020). Nor is latent TB a condition on the CDC’s list of
conditions that might cause an increased risk for severe illness from COVID-19. Jd. As a result,
Mr. Brown’s latent TB by itself and in combination with the coronavirus pandemic is insufficient
to establish an extraordinary and compelling reason for release under the non-terminal illness
portion of § 1B1.13.

3. “Other Reasons”—§ 1B1,13 Catchall Provision

Application Note 1(D) to § 1B1.13 provides a sort of catchall provision when finding an
extraordinary and compelling reason for release. The application note states: “Other Reasons.—
As determined by the Director of the Bureau of Prisons, there exists in the defendant’s case an
extraordinary and compelling reason other than, or in combination with, the” defendant’s medical

conditions, age, or family circumstances. U.S.S.G. § 1B1.13 cmt. n.(1)(D).
Case 2:12-cr-00224-MRH Document 305 Filed 07/29/20 Page 7 of 13

Mr. Brown makes three (3) arguments for finding an extraordinary and compelling reason
for sentence reduction based on the catchall provision in § 1B1.13’s application notes. First, he
argues that his exemplary conduct while on pretrial release and during his incarceration warrant a
sentencing reduction. (ECF No. 289, at 25-32.) Second, Mr. Brown argues that the Supreme
Court’s decision in Rehaif v. United States, while not retroactive, should provide an “other reason”
for equitably reducing his sentence. (/d. at 32-37.) Third, he argues that the Court should apply a
variant of the approach some courts have taken to remedy inequitable stacked sentences for certain
convictions under 18 U.S.C. § 924(c), to his conviction under 18 U.S.C. §§ 922(g)(1) and 924(e).
(ECF No. 289, at 38-42.)

As a threshold matter, the United States argues that the catchall provision in Application
Note 1(D) only permits the Director of the Bureau of Prisons to determine “other reasons,” not the
courts. (ECF No. 294, at 11.) The United States bases this argument on the plain text of the
application note which includes the preface: “As determined by the Director of the Bureau of
Prisons... .” U.S.S.G. § 1B1.13 cmt. n.(1)(D). And some courts that have addressed the issue
agree that Application Note 1(D) only provides an outlet for BOP, not courts. See, e.g., United
States v. Girod, No. 15-cr-87, 2020 WL 1931242, at *2 (E.D. Ky. Apr. 21, 2020) (“By its plain
language, Application Note 1(D)’s ‘other reasons’ determination is reserved for the Director of the
BOP.”). Yet others, as Mr. Brown points out, have held that the First Step Act permits courts to
consider “other reasons” too. See United States v. Maumau, No. 2:08-cr-00758, 2020 WL 806121,
at *2 (D. Utah Feb. 18, 2020). Here, the Court does not need to make a conclusive decision on the
question of whether Application Note 1(D) only applies to the BOP, since in any event, Mr.

Brown’s proposed “other reasons” do not amount to extraordinary and compelling reasons that in
Case 2:12-cr-00224-MRH Document 305 Filed 07/29/20 Page 8 of 13

this Court’s judgment would permit the Court to conclude that a reduced sentence is authorized.!

Mr. Brown’s first basis for an “other reason” justifying a reduced sentence is his
remarkable rehabilitation while in custody. The record is absolutely clear: Mr. Brown has been a
model inmate and leader in prison programming, he has taken advantage of every rehabilitative
program offered at NEOCC, and he has made a successful, genuine, and commendable effort to
better himself. (ECF No. No. 289, at 25-32.) His record of achievements while at NEOCC is truly
exemplary.” (/d. at 29-31.) But Application Note 3 to § 1B1.13 states that “[p]ursuant to 28 U.S.C.
§ 994(t), rehabilitation of the defendant is not, by itself, an extraordinary and compelling reason
for purposes of this policy statement.” U.S.S.G. §1B1.13 cmt. n.(3). While the Sentencing
Guidelines are advisory, 28 U.S.C. § 994(t)’s instruction that “{r]ehabilitation of the defendant
alone shall not be considered an extraordinary and compelling reason” is Congress’ statutory
direction. That is not advisory. And because Mr. Brown’s other arguments for finding an “other
reason” for release do not have a sufficient basis in law for this Court to reduce his sentence now,
they do not combine with or go above and beyond his rehabilitation to provide an extraordinary
and compelling reason to reduce his sentence.

Mr. Brown’s second proposed “other reason” under Application Note 1(D) relies on the

 

! The Court will note, however, that Mr. Brown’s briefing points to a growing consensus that use of Application Note
1(D) is not limited to the Director of the Bureau of Prisons, but rather extends to courts as well. See, e.g., Maumau,
2020 WL 806121 at *3; United States v. Jackson, No. 08-cr-20150, 2020 WL 2812764 at *3 (D. Kan. May 29, 2020).

2 These are not simply passing observations. The Court heard and observed Mr. Brown in Court, and has carefully
reviewed the record in this case (including the temporal distance of Mr. Brown’s prior convictions and his honorable
military service). It has reviewed and considered the record of his interactions with the previously assigned (now
retired) trial judge, who had placed Mr. Brown on bond at every opportunity he had to do so, including post-conviction
(ECF No. 193, at 8; ECF No. 297, at 15), and who observed at both sentencing hearings (after two (2) jury trials before
that same judge) that the statutory mandatory minimum fifteen-year sentence appeared to be well beyond what was
“necessary” to fulfill the purposes of sentencing. (ECF No. 129, at 15—18; ECF No. 193, at 15.) Considering those
matters and Mr. Brown’s conduct since his conviction, this Court cannot easily identify the correctional need for Mr.
Brown to remain imprisoned for the nearly ten-year balance of the imposed term of custody. From where the Court
sits, Mr, Brown’s arguments that the purposes of sentencing under 18 U.S.C. § 3553(a) have by now been fulfilled by
the considerable period of custody he has already served carry some substantial force.

8
Case 2:12-cr-00224-MRH Document 305 Filed 07/29/20 Page 9 of 13

Supreme Court’s decision in Rehaif v. United States interpreting 18 U.S.C. § 922(g)(1), Mr.
Brown’s offense of conviction. 139 S. Ct. 2191 (2019). There, the Supreme Court held that the
“word ‘knowingly’ applies both to the defendant’s conduct and to the defendant’s status.” Jd. at
2194. After Rehaif, then, the United States must prove that the defendant “knew he belonged to
the relevant category of persons barred from possessing a firearm.” Jd. at 2200. At the time of Mr.
Brown’s conviction, courts did not interpret § 922(g)(1) to require proof that the defendant knew
his prohibited status. See United States v. Dodd, 225 F.3d 340, 344 (3d Cir. 2000). In Jn re
Sampson, the Third Circuit noted that the Supreme Court did not explicitly make Rehaif
retroactive. 954 F.3d 159, 162 (3d Cir. 2020) (per curiam). And because Rehaif was a statutory
interpretation decision, not a new rule of constitutional law, our Court of Appeals said in Jn re
Sampson that it is not a basis for overcoming 28 U.S.C. § 2255(h)’s bar on successive petitions.
See In re Sampson, 159 F.3d at 161.

The Court concludes that Mr. Brown’s Rehaif arguments do not provide an “other reason”
supporting a sentencing reduction. Rehaif interpreted the elements of the substantive offense for
which Mr. Brown was convicted. It held that the elements that the United States had to prove at
trial to obtain a conviction included a knowledge element that simply was not on the evidentiary
table at either of his trials. Therefore, Mr. Brown argues that his sentence should now be reduced
to time served, even if he cannot attack his conviction, as it would be unjust to imprison him any
longer. While that is an argument based on logic, the reality is that Rehaif did not alter the available
penalties for violating § 922(g)(1). Thus, Mr. Brown’s argument that his conviction is infirm in
light of Rehaif does not support the next step, namely that an infirm conviction would authorize a
lesser sentence. As a result, relying on Rehaif could only form a basis to vacate Mr. Brown’s

conviction itself, not alter his term of imprisonment. And as the United States correctly notes, 28
Case 2:12-cr-00224-MRH Document 305 Filed 07/29/20 Page 10 of 13

U.S.C. § 2255 controls a motion to vacate a conviction. (ECF No. 294, at 14-16.) Mr. Brown
himself acknowledges that he could not now seek such relief under § 2255. (ECF No. 289, at 32-
33.) So the Court cannot circumvent the strictures of § 2255 by relying on § 3582(c)(1)(A).?

Mr. Brown’s third basis for finding an “extraordinary and compelling” reason for release
relies on a series of cases granting sentence reductions to defendants with “stacked” convictions
under 18 U.S.C. § 924(c). (ECF No. 289, at 34-37.) “Stacked” § 924(c) convictions arose when
the United States brought two (2) § 924(c) counts in the same indictment, then asked the sentencing
court to treat a conviction on the second such count as a second § 924(c) conviction, thus triggering
a substantially longer mandatory or “stacked” sentence. See Maumau, 2020 WL 806121, at *5.
Congress cut off this practice by amending § 924(c) in the First Step Act. As amended, the first
and second § 924(c) convictions must come at different times in order to trigger the second
conviction enhanced penalties—the two (2) convictions can no longer stem from the same
indictment. See id But Congress did not make this amendment to § 924(c) retroactive, thus
creating a massive disparity in sentences for the same conduct occurring before and after the First
Step Act’s passage. See id. As a result, some courts have concluded that the “other reasons”
provision of § 1B1.13 provides an avenue to remedy this gross disparity as to previously imposed
sentences. See id.; cf United States v. Cantu-Rivera, No. 89-cr-204, 2019 WL 2578272, at *1 (S.D.
Tex. June 24, 2019).

Mr. Brown argues that the Court should apply the same logic to his Armed Career Criminal

 

3 Mr, Brown essentially makes an equitable argument that it is unjust that he remain in prison on a fifteen-year
mandatory sentence for a conviction that he argues is infirm under Rehaif: Since under Jn re Sampson he cannot now
challenge that conviction via § 2255, he in essence asks this Court to mitigate that asserted injustice by reducing his
sentence to time served using the “other reasons” provisions as to compassionate release. The Court believes that such
a workaround runs sufficiently counter to the limitations imposed by § 2255 jurisprudence and Jn re Sampson that in
doing so, this Court would be writing them off the books in this circumstance with no limiting principle in doing so.
Thus, this Court concludes that doing so would be in reality a resentencing that is outside of this Court’s legal authority,
no matter how just that outcome might turn out to be. Therefore, this Court’s rejection of that argument is not based
on the exercise of its discretion, It is instead based on its assessment of the limits of controlling law.

10
Case 2:12-cr-00224-MRH Document 305 Filed 07/29/20 Page 11 of 13

Act sentence under § 924(e), partly based on the Supreme Court’s Rehaif decision and partly on
the sheer length of the mandatory minimum sentence imposed in his case under § 924(e). The
Court cannot adopt Mr. Brown’s argument on this point. First, as the Court already noted, Rehaif
itself simply does not provide a basis for altering Mr. Brown’s sentence, or for using the “other
reasons” language to avoid the intended impact of Jn re Sampson. Second, Congress amended
§ 924(c) when it passed the First Step Act in an effort to reduce or eliminate the gross impact of
the “stacking” that had occurred in prior sentencings under that statute. See First Step Act of 2018,
Pub. L. No. 115-391, 132 Stat. 5194 (2018). Thus, the recent § 924(c) “stacking-related” cases are
at least implicitly supported by the goals of that legislative action by creating a judicial vehicle to
remedy a collateral injustice that arises from the First Step Act’s prospective application in
“stacking” situations. But the same cannot be said for Mr. Brown’s sentence based on § 924(e),
which Congress did not amend or otherwise address in a similar fashion in the First Step Act. See
Duncan v. United States, No. 1:16-cv-1390, 2019 WL 2373515, at *3 (S.D. Ind. June 5, 2019)
(noting the First Step Act amended § 924(c) but not § 924(e)).

From where this Court sits, if it were to reduce Mr. Brown’s mandatory minimum sentence
under the Armed Career Criminal Act for the reasons he advances, it would effectively usurp
Congress’ legislative role in those regards. This is especially true given the fact that the Armed
Career Criminal Act is not a forgotten statute—to this day, it frequently eats up a meaningful chunk
of the Supreme Court’s limited docket space. See, e.g., Mathis v. United States, 136 S. Ct. 2243
(2016); Descamps v. United States, 570 U.S. 254 (2013); Johnson v. United States, 559 U.S. 113
(2010). So if Congress intended to provide the sort of relief Mr. Brown seeks (or even something
close to it), it would have and could have said so, and it has not.

In the end, the Court cannot conclude, as a legal matter, that Mr. Brown’s motion presents

11
Case 2:12-cr-00224-MRH Document 305 Filed 07/29/20 Page 12 of 13

“other reasons” that amount to “extraordinary and compelling” reasons that would authorize this
Court to apply a sentencing reduction.
C. Mr. Brown’s Holloway Doctrine Arguments

Mr. Brown’s final argument is more of a request. He asks that, if the Court concludes that
it is not authorized to provide the reduced sentence he seeks, the Court formally invite the United
States to give his sentence a thorough review and potentially agree to vacate his sentence and allow
resentencing without the § 924(e) penalty. In essence, Mr. Brown’s argument is a variant of the
doctrine applied in United States v. Holloway, 68 F. Supp. 3d 310 (E.D.N.Y. 2014). In Holloway,
decided prior to the First Step Act’s amendment to § 924(c), the District Judge concluded that he
was not authorized to remedy the defendant’s “stacked” § 924(c) penalties. But the District Court,
noting the defendant’s rehabilitation, called upon the prosecutors to ask the Court to vacate one
(1) of the § 924(c) convictions in that case, thus unburdening the defendant from the unjust
“stacked” conviction sentence. Jd. at 315-317.

But Mr. Brown’s case is different from Holloway because he was convicted on a single
§ 922(g)(1) count with the ACCA sentence imposed by virtue of § 924(e). So the only conviction
that the United States could seek to vacate would be on the only count for which Mr. Brown was
convicted in this case. And the United States heard Mr. Brown’s request to revisit his conviction
and declined to do so. (ECF No. 294, at 3-4.) In any event, even if the United States concurred in
a resentencing, the Court would nonetheless be bound to impose the same exact fifteen-year
mandatory minimum sentence once again. That is because the ACCA sentence Mr. Brown
received is the minimum mandated by § 924(e). And while the Court has discretion to sentence
below the advisory sentencing guidelines range, it cannot sentence Mr. Brown below the

mandatory minimum Congress imposed. So as a practical matter, it would appear that the

12
Case 2:12-cr-00224-MRH Document 305 Filed 07/29/20 Page 13 of 13

Holloway approach is inapplicable here, no matter the retrospective assessment of the Court or of
the United States as to Mr. Brown’s exemplary rehabilitation or the necessity of his serving the
nearly next ten (10) years in BOP custody.
WW. CONCLUSION
For the reasons stated, Mr. Brown’s Motion to Reduce Sentence (ECF No. 289) is

DENIED without prejudice.

 

 

Mark R. Hornak
Chief United States District Judge

Dated: July 29, 2020
ce: All counsel of record via ECF

13
